Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 03/13/2018, in which claims 
1-24, 26 and 28-30 are considered below.
                                                    Allowable Subject Matter
Claims 1-24, 26 and 28-30 are allowable in light of the prior art of record.
	Claims 10-15 have been rejoined.
                           
EXAMINER'S AMENDMENT
       An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone call with Andrew R. Varrenti  (Reg. No. 78,555). 
The application has been amended as follows: 

Listing of Claims:
(Currently Amended) A space vehicle system, comprising:
a first space vehicle including a first core structure having a first wall thickness;
a second space vehicle including a second core structure having a second wall thickness more than twice the first wall thickness, the second core structure releasably attached to , at least one of the first core structure or the second core structure made of graphite; 
a first solar array supported by the first core structure, the first core structure having a first end and a second end, the first end extending below a first upper edge of the first solar array, the second end extending beyond a lower edge of the first solar array; and
a second solar array supported by the second core structure, the second core structure 
extending beyond a second upper edge of the second solar array.

10.      (Previously Withdrawn – Now Rejoined - Currently Amended) A method of manufacturing a multiple space vehicle launch system, the method comprising:
attaching a first core structure of a first space vehicle to a second core structure of a second space vehicle along a central longitudinal axis of a launch vehicle, the first core structure having a first wall thickness, the second core structure having a second wall thickness more than twice the first wall thickness, at least one of the first core structure or the second core structure made of graphite;
mounting a first solar array on the first core structure, the first core structure extending below an upper edge of the first solar array and beyond a lower edge of the first solar array;
mounting a second solar array on the second core structure; and
disposing the first core structure and the second core structure in a fairing of the launch vehicle such that the second core structure rests upon a base of the launch vehicle.

11.    (Previously Withdrawn – Now Rejoined) The method of claim 10, wherein the first core structure is releasably attached to the second core structure with a release band.

12.     (Previously Withdrawn – Now Rejoined) The method of claim 10, wherein disposing the first core structure and the second core structure includes orienting the first core structure and the second core structure in a stacked configuration within a payload region of the fairing.

13.    (Previously Withdrawn – Now Rejoined) The method of claim 12, wherein the stacked configuration is a vertically stacked configuration, a launch load of the first space vehicle is transmitted to and borne by the second space vehicle by orienting the first core structure and the second core structure in the vertically stacked configuration.

14.   (Previously Withdrawn – Now Rejoined) The method of claim 10, wherein mounting the first solar array and the second solar array includes: 
mounting a first shear load panel on the first core structure;
supporting the first solar array on the first shear load panel;
mounting a second shear load panel on the second core structure; and
supporting the second solar array on the second shear load panel.

15.    (Previously Withdrawn – Now Rejoined) The method of claim 10, wherein the upper edge is a first upper edge, the second solar array defines a second upper edge, the second core structure extends upwardly above the second upper edge of the second solar array to engage the first core structure.

16.    (Currently Amended) A method to transmit a launch load between space vehicles during a launch, the method comprising:
initiating a liftoff of a launch vehicle, the launch vehicle including:
a first space vehicle including a first core structure and a first solar array, the first core structure having a first wall thickness, the first solar array coupled to the first core structure, the first core structure extending below an upper edge of the first solar array and beyond a lower edge of the first solar array; and 
a second space vehicle attached to the first space vehicle in a stacked configuration, the second space vehicle including a second core structure having a second wall thickness more than twice the first wall thickness, at least one of the first core structure or the second core structure made of graphite, the first space vehicle and the second space vehicle disposed upon a base of a fairing of the launch vehicle; and
in response to the initiation of the liftoff, transmitting a launch load of the first space vehicle to the second space vehicle.

21.    (Currently Amended) A method, comprising:
disposing a first space vehicle including an upper core structure upon a second space vehicle including a lower core structure in a stacked configuration in a launch vehicle, the upper core structure releasably attached to the lower core structure via a release band, the upper core structure having a first wall thickness, the lower core structure having a second wall thickness more than the first wall thickness, at least one of the lower core structure or the upper core structure made of graphite;
mounting a first solar array on the upper core structure, the upper core structure extending below a first upper edge of the first solar array and past a lower edge of the first solar array; and
mounting a second solar array on the lower core structure, the lower core structure extending upwardly above a second upper edge of the second solar array to engage the upper core structure.

27.  (Canceled) 

30.   (New) The method of claim 21, wherein at least one of the first space vehicle or the second space vehicle is a geosynchronous satellite or an interplanetary probe.

CONCLUSION
       Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO official fax number is 571-272-8300.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEDHAT BADAWI/Primary Examiner, Art Unit 3642